DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 06/16/2022. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-5, 11-15, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP 2007164501 A) (hereinafter referred to as Ishikawa), previously cited by the examiner, in view of Nutzel et al. (US 8,167,135) (hereinafter referred to as Nutzel).
Regarding claim 1, Ishikawa discloses a money depositing and dispensing machine comprising:
a change machine (1) configured to store bills and coins (see fig. 1); and
a housing that houses the change machine (see fig. 1) and includes: 
a bill insertion port (20) through which a bill is inserted (see fig. 1; page 3, para. 9),
a coin insertion port (25) through which a coin is inserted, the coin insertion port being adjacent to the bill insertion port in a width direction of the housing (see fig. 1; and page 3, para. 9),
a bill discharge port (21) through which a bill from the change machine is discharged, wherein the bill discharge port (21) is located below the bill insertion port (20) and the coin insertion port (25) (see fig. 1; and page 3, para. 9), and
a coin discharge port (22) including an opening through which a coin stored in the change machine is discharged and a coin discharge tray on a front side of the opening by which the discharged coin is received (see fig. 1), wherein the coin discharge port (22) is located directly under the bill discharge port (21) such that a part of the bill discharged from the bill discharge port (21) is held directly thereby above the coin discharge tray (see fig. 1; and page 3, para. 10);
a controller (41) configured to control the change machine to discharge a bill through the bill discharge port such that the discharged bill protrudes from the bill discharge port (page 6, para. 6).
Ishikawa fails to specifically teach wherein the controller is configured to control the change machine to partially discharge a bill through the bill discharge port such that the partially discharged bill protrudes from the bill discharge port and covers one-third of the coin discharge tray when viewed from above.  
Nutzel discloses an apparatus for accepting and dispensing bank notes, wherein the apparatus includes controller is configured to control the apparatus to partially discharge a bill through a bill discharge port such that the partially discharged bill protrudes from the bill discharge port (col. 4, lines 28-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ishikawa and Nutzel in order to ensure that the bank notes protrude from the opening at a sufficient distance that the operator can grasp and remove the bank notes (col. 4, lines 28-45).
Since Ishikawa coin discharge port is provided immediately below the banknote discharge port (page 3, para. 10), the discharged bill would have naturally covered a portion of the coin discharge tray when viewed from above.

Regarding claim 2, Ishikawa as modified by Nutzel discloses the money storage device according to claim 1, wherein the housing includes a first area in which the bill insertion port (20) and the coin insertion port (25) are arranged and a second area located below the first area and in which the bill discharge port (21) and the coin discharge port (22) are arranged (see Ishikawa, fig. 1).

Regarding claim 3, Ishikawa as modified by Nutzel discloses the money storage device according to claim 2, wherein the first area is separated from the second area in a vertical direction of the housing (see Ishikawa, fig. 1).
Regarding claim 4: Ishikawa as modified by Nutzel discloses a speaker 11 for generating guidance sound and alert reports (see Ishikawa, fig. 1; page 3, para. 5; and page 4, para. 3), but fails to teach wherein the speaker is in the second area.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the speaker in the second area, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 5, Ishikawa as modified by Nutzel discloses wherein the bill insertion port (20) includes an opening that is open upward and through which a bill can be inserted, the coin insertion port (25) includes an opening that is open upward and through which a coin can be inserted, and the bill discharge port (21) includes an opening that opens in a horizontal direction and through which a bill can be discharged (see Ishikawa, fig. 1).

Regarding claims 11 and 20, Ishikawa discloses a device comprising:
a display (14) configured to display information about a transaction performed by a customer (see fig. 1; and page 3, paras. 6-8);
a change machine (1) configured to store bills and coins (see fig. 1); and
a first housing (front portion of machine 1 containing components 16-26) that houses the change machine (see fig. 1) and includes: 
a bill insertion port (20) through which a bill is inserted (see fig. 1; page 3, para. 9),
a coin insertion port (25) through which a coin is inserted, the coin insertion port being adjacent to the bill insertion port in a width direction of the housing (see fig. 1; and page 3, para. 9),
a bill discharge port (21) through which a bill from the change machine is discharged, wherein the bill discharge port (21) is located below the bill insertion port (20) and the coin insertion port (25) (see fig. 1; and page 3, para. 9), and
a coin discharge port (22) including an opening through which a coin stored in the change machine is discharged and a coin discharge tray on a front side of the opening by which the discharged coin is received (see fig. 1), wherein the coin discharge port (22) is located directly under the bill discharge port (21) such that a part of the bill discharged from the bill discharge port (21) is held directly thereby above the coin discharge tray (see fig. 1; and page 3, para. 10);
a controller (41) configured to control the change machine to discharge a bill through the bill discharge port such that the discharged bill protrudes from the bill discharge port (page 6, para. 6); and 
a second housing (the vertical back housing of machine 1) that houses the controller (41), wherein the display (14) is above the first housing, and the first housing is on the second housing (see fig. 1).
Ishikawa fails to specifically teach wherein the controller is configured to control the change machine to partially discharge a bill through the bill discharge port such that the partially discharged bill protrudes from the bill discharge port and covers one-third of the coin discharge tray when viewed from above.  
Nutzel discloses an apparatus for accepting and dispensing bank notes, wherein the apparatus includes controller is configured to control the apparatus to partially discharge a bill through a bill discharge port such that the partially discharged bill protrudes from the bill discharge port (col. 4, lines 28-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ishikawa and Nutzel in order to ensure that the bank notes protrude from the opening at a sufficient distance that the operator can grasp and remove the bank notes (col. 4, lines 28-45).
Since Ishikawa coin discharge port is provided immediately below the banknote discharge port (page 3, para. 10), the discharged bill would have naturally covered a portion of the coin discharge tray when viewed from above.

Regarding claim 12, Ishikawa as modified by Nutzel discloses the device according to claim 11, wherein the housing includes a first area in which the bill insertion port (20) and the coin insertion port (25) are arranged and a second area located below the first area and in which the bill discharge port (21) and the coin discharge port (22) are arranged (see Ishikawa, fig. 1).

Regarding claim 13, Ishikawa as modified by Nutzel discloses the device according to claim 12, wherein the first area is separated from the second area in a vertical direction of the housing (see Ishikawa, fig. 1).

Regarding claim 14: Ishikawa as modified by Nutzel discloses a speaker 11 for generating guidance sound and alert reports (see Ishikawa, fig. 1; page 3, para. 5; and page 4, para. 3), but fails to teach wherein the speaker is in the second area.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the speaker in the second area, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 15, Ishikawa as modified by Nutzel discloses device according to claim 11, wherein the bill insertion port (20) includes an opening that is open upward and through which a bill can be inserted, the coin insertion port (25) includes an opening that is open upward and through which a coin can be inserted, and the bill discharge port (21) includes an opening that opens in a horizontal direction and through which a bill can be discharged (see Ishikawa, fig. 1).

Regarding clams 21 and 22, Ishikawa as modified by Nutzel discloses wherein a center in the width direction of the coin discharge tray (22) is aligned with a center in the width direction of the bill discharge port (21) along a vertical direction perpendicular to the width direction (see Ishikawa, fig. 1). 

Regarding claim 23, Ishikawa as modified by Nutzel fails to teach wherein the opening of the coin discharge port is completely covered by the discharge bill when viewed from an operator of the money storage device.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to extend the bill as far as possible from the machine in order to ensure that the bill protrudes from the opening at a sufficient distance that the operator can grasp and remove the bank notes with ease. 

Regarding claim 24: Ishikawa as modified by Nutzel discloses wherein a bill is discharged from a longer side thereof (see Nutzel, col. 5, lines 46-51).

Regarding claim 25: Ishikawa as modified by Nutzel discloses wherein a part of the housing between the bill and coin discharge ports is substantially flat (see Ishikawa, fig. 1)

6.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Nutzel, and further in view of Sato (US 2018/0276930), previously cited by the examiner.  
Regarding claims 7 and 17: Ishikawa as modified by Nutzel discloses a ticket processing unit 43, which serves as a receipt printer as recited in the claims, configured to print the amount of money and magnetically write it on the paper ticket.  Ishikawa as modified by Nutzel fails to specifically teach wherein the housing further incudes a receipt discharge port through which the receipt is discharged.
Sato discloses a dispensing machine comprising a printer (26) configured to print a receipt, wherein the housing further incudes a receipt discharge port (13) through which the receipt is discharged (fig. 2; para. 0041).
In view of Sato’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate a receipt discharge port within Ishikawa/ Nutzel device in order to provide a transaction receipt from the machine to an operator for his/her record keeping. 
Ishikawa/ Nutzel as modified by Sato discloses the claimed invention except for wherein the receipt discharge port is between the bill insertion port and the bill discharge port. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the receipt discharge port between the bill insertion port and the bill discharge port, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Furthermore, it would have been an obvious matter of design choice to change the location of the receipt discharge port, since shifting the location of the receipt discharge port would not have modified the operation of the device.

7.	Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Nutzel, and further in view of Oba et al. (US 2010/0206689) (hereinafter Oba), previously cited by the examiner.  The teachings of Ishikawa as modified by Nutzel have been discussed above.
Ishikawa as modified by Nutzel fails to teach wherein the bill discharge port includes a lamp configured to emit light when a bill is discharged.
Oba discloses a paper money processing machine comprising a bill discharge port (13), wherein the bill discharge port includes a lamp (107) configured to emit light when a bill is discharged (para. 0084).
In view of Oba’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate a lamp within Ishikawa/ Nutzel device in order to alert an operator that a bill has been dispensed, thus preventing the operator from forgetting to take the bill from the discharge port.

Response to Arguments
8.	Applicant’s arguments with respect to independent claim(s) 1 and 11 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday, Tuesday, and Wednesday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887           

/THIEN M LE/Primary Examiner, Art Unit 2887